Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the RCE filed on 11/10/2022 and the Amendment of 10/18/2022, wherein claims 1-10, 12-24, 26-32, 34-40, 42-48 are pending in the present application, claims 1, 15, 29, 37 being independent. The present Application claims priority to Provisional Application 62/938,943 with a priority date of 11/21/2019. 
Claim Interpretation


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Response to Arguments



Applicant’s arguments with respect to claim(s) 1-10, 12-24, 26-32, 34-40, 42-48 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection, wherein the Examiner has added a reference to the grounds of rejection to address the Applicant’s amendment. 
The Applicant added limitations to claims 1, 15, 29, 37. The amendment moves up a subset of the required limitations objected to as allowable in the Final Action of 08/18/2022. The Applicant rolled up limitations from a claim objected to as containing allowable subject matter but DID NOT move up ALL the limitations of the intervening claims. As consequence, the Applicant's amendment presented a new combination of limitations not previously considered (omitting the limitations of claim 13 from which claim 14 depends) wherein the limitations of claim 14 in combination with the limitations of claim 1 but without the limitations of claim 13 was presented for the first time. In the process of search and consideration of the newly presented claims the Examiner has determined a new ground of rejection, necessitated by Applicant Amendment, best addresses the claims as amended. Attention is directed to WIPO Publication WO-2021056528 to Liu et al (hereinafter d4) which sets forth that the technique of a selected open-loop power level  indicated by a combination of bits in the open loop power control field (see d4 para. 0027-0030), was known before the time of filing. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of selected open-loop power level is indicated by a combination of bits in the open loop power control field as taught by d4.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2, d3 with d4 to at least achieve any one of the plurality of desired results found throughout d3 including at least:  to provide transmission reliability of high-priority services by dynamically increasing transmission power use to transmit the high-priority services (see d4 para. 0027);  as is suggested by d4.  43 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d4 to the implementation of d1 in view of d2 in view of d3  to yield the predictable result of provide transmission reliability of high-priority services by dynamically increasing transmission power use to transmit the high-priority services with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d4 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 in view of d4 is considered as a whole and not individually.
The Examiner also notes regarding Compaction Prosecution that a full search and consideration regarding the application and claims has been performed. The Examiner notes that this DOES NOT imply that no further search or examination of the claims is required in this application, particularly in light of any future Applicant amendment. The Examiner notes that searching for every single possible amendment is not what is required for searching for what Examiner "reasonably anticipates might be incorporated in applicant's amendment”. The Examiner asserts that the Applicant must not assume that an Examiner can anticipate any/all possible amendments wherein such an undertaking would be impossible on part of the Examiner. Applicant Amendments often require further search and consideration as the present new combinations of limitations greatly affecting scope of the claims. The Examiner set forth the "reasonably might be incorporated" portion of the MPEP 904.03 is indicative of a much narrower breadth than every possible amendment. New search and consideration would be required for any amendment that alters the scope of the claims as currently examined. 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 15-24, 29-32, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20190159136 to MolavianJazi et al (hereinafter d1) in view of WIPO Publication WO-2018137707 to Liu et al (hereinafter d2, copy of which is provided by the Applicant with the IDS of 11/18/2020) in view of US-20200119799 to Jung et al (hereinafter d3) in view of WIPO Publication WO-2021056528 to Liu et al (hereinafter d4).
 	 Regarding claim 1, as to the limitation “A method of wireless communication performed by a wireless communication device, comprising:”d1 discloses a system (see d1 Fig. 1) including at base station (i.e. wireless communication device) (see d1 Fig. 1 element 104) and UE (i.e. wireless device) (see d1 Fig. 1 element 102) wherein the base station comprises at least: processor(s) (see d1 Fig. 3 element 302), memory (d1 Fig. 3 element 304) (see para. 0061) wherein the memory includes instructions that, when executed by the one or more processors (see d1 para. 0032-0033), cause the wireless communication device to perform the steps of methods (see d1 Figs. 10-11); wherein the UE comprises at least: processor(s) (see d1 Fig. 2 element 202), memory (d1 Fig. 2 element 204) (see para. 0052-0054) wherein the memory includes instructions that, when executed by the one or more processors (see d1 para. 0032-0033), cause the base station and UE  to perform the steps of methods (see d1 Figs. 10-11);
As to the limitations “transmitting, to a first wireless device, scheduling information indicating first, second, and third open-loop power levels associated with uplink transmissions on a first wireless channel; selecting one of the first, second, or third open-loop power levels to be used for a first uplink transmission by the first wireless device; transmitting, to the first wireless device, open-loop power control information indicating the selected open-loop power level; and receiving the first uplink transmission on the first wireless channel based on the selected open-loop power level” d1 discloses transmission power control (see d1 para. 0005) including a base station (i.e. wireless communication device) (see d1 Fig. 1 elements 104) transmitting to a UE (i.e. a first wireless device) (see d1 Fig. 1 element 102) scheduling information (see d1 para. 0049) wherein the scheduling information is indicative of a first, second and third transmission power (see d1 para. 0140-0141). However, d1 does not appear to explicitly disclose “selecting one of the first, second, or third open-loop power levels to be used for a first uplink transmission by the first wireless device based at least in part on a type of service associated with the first uplink transmission; transmitting, to the first wireless device, open-loop power control information indicating the selected open-loop power level; and receiving the first uplink transmission on the first wireless channel based on the selected open-loop power level” however the disclosure of d1 noted above is relevant to the limitation including boosting of power (see d1 para. 0149, 0177), in order to provide explicit disclosure, attention is directed to d2 which, in a similar field of endeavor of communication (see d2 para. 0001), teaches open loop power control (see d1 para. 0001) based on a traffic type of a terminal device (see d2 para. 0011-0013); d2 further discloses determining based on a traffic type, wherein the traffic type includes at least as first and a second type a power control configuration and transmits to the UE a power control parameter (see d1 para. 0089-0092); d2 also discloses performing uplink transmission based on the configured power control and reception by the network of said transmission (see d2 para. 0093). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details selecting one of the first, second, or third open-loop power levels to be used for a first uplink transmission by the first wireless device based at least in part on a type of service associated with the first uplink transmission; transmitting, to the first wireless device, open-loop power control information indicating the selected open-loop power level; and receiving the first uplink transmission on the first wireless channel based on the selected open-loop power level as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least:  providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
As to the limitations “wherein the scheduling information is transmitted in one or more of a radio resource control (RRC) message carrying a pO-AphaSets parameter and a PO-PUSCH-Set parameter or a downlink control information (DCI) message including an open loop power control field” d1 in view of d2 discloses the limitations noted above. However, d1 in view of d2 does not appear to explicitly disclose “wherein the scheduling information is transmitted in one or more of a radio resource control (RRC) message carrying a pO-AphaSets parameter and a PO-PUSCH-Set parameter or a downlink control information (DCI) message including an open loop power control field” however the disclosure of d1 and d2 noted above is relevant to the limitation including boosting of power (see d1 para. 0149, 0177), in order to provide explicit disclosure, attention is directed to d3 which, in a similar field of endeavor of communication (see d3 para. 0001), teaches wherein the scheduling information is transmitted in one or more of a radio resource control (RRC) message carrying a pO-AphaSets parameter and a PO-PUSCH-Set parameter or a downlink control information (DCI) message including an open loop power control field (see d3 para. 0050-0058). In order to provide the Applicant with the greatest amount of information regarding the limitation, the Examiner also notes that the alternative of a downlink control information (DCI) message including an open loop power control field is also known in the art (see US-20200305183 para. 0217), however since the limitation is only included in the alternative it is not required to be addressed since the broadest reasonable interpretation taken by the Examiner is to address the other alternative of wherein the scheduling information is transmitted in one or more of a radio resource control (RRC) message carrying a pO-AphaSets parameter and a PO-PUSCH-Set parameter.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of wherein the scheduling information is transmitted in one or more of a radio resource control (RRC) message carrying a pO-AphaSets parameter and a PO-PUSCH-Set parameter or a downlink control information (DCI) message including an open loop power control field as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 with d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least:  to better define the circumstances in which prior information can be used to accelerate the determination of a new value for the power adjustment level (see d3 para. 0005);  as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 in view of d2  to yield the predictable result of better defining the circumstances in which prior information can be used to accelerate the determination of a new value for the power adjustment level with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2in view of d3 is considered as a whole and not individually.
D1, d2 and d3 fail to disclose that limitation “wherein the selected open-loop power level is indicated by a combination of bits in the open loop power control field” attention is directed to d4 which discloses a selected open-loop power level  indicated by a combination of bits in the open loop power control field (see d4 para. 0027-0030), was known before the time of filing. 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of selected open-loop power level is indicated by a combination of bits in the open loop power control field as taught by d4.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2, d3 with d4 to at least achieve any one of the plurality of desired results found throughout d3 including at least:  to provide transmission reliability of high-priority services by dynamically increasing transmission power use to transmit the high-priority services (see d4 para. 0027);  as is suggested by d4.  43 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d4 to the implementation of d1 in view of d2 in view of d3  to yield the predictable result of provide transmission reliability of high-priority services by dynamically increasing transmission power use to transmit the high-priority services with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d4 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 in view of d4 is considered as a whole and not individually.
Regarding claim 2, as to the limitation “The method of claim 1, wherein the selected open-loop power level represents a power of the first uplink transmission to be received by the wireless communication device” d1 in view of d2 in view of d3 in view of d4 discloses claim 1 as set forth above, d1 in view of d2 in view of d3 in view of d4 also discloses open-loop power level represents a power of the first uplink transmission to be received by the wireless communication device (see d1 para. 0077, 0088, 0140-0141). 
Regarding claim 3, as to the limitation “The method of claim 1, wherein the first wireless channel comprises a physical uplink shared channel (PUSCH)” d1 in view of d2 in view of d3 in view of d4 discloses claim 1 as set forth above, d1 in view of d2 in view of d3 in view of d4 also discloses PUSCH as a wireless channel for power control (see d1 para. 0119, 0124; see also d2 para. 0093-0094). 
Regarding claim 4, as to the limitation “The method of claim 1, wherein the first uplink transmission is associated with a type of service, and wherein the type of service comprises an enhanced mobile broadband (eMBB) service type or an ultra-reliable low-latency communication (URLLC) service type” d1 in view of d2 in view of d3 in view of d4 discloses claim 1 as set forth above, d1 in view of d2 in view of d3 also discloses service types including eMBB and URLLC (see d1 para. 0124, 0134, 0177); d2 disclose open loop power control that is service dependent wherein the services include eMBB and URLLC (see d2 para. 0092-0093, 0075, 0084).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details wherein the type of service comprises an enhanced mobile broadband (eMBB) service type or an ultra-reliable low-latency communication (URLLC) service type as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 5, as to the limitation “The method of claim 4, wherein the first open-loop power level is associated with the eMBB service type, the second open-loop power level is a base open-loop power level associated with the URLLC service type, and the third open-loop power level is a boosted open-loop power level associated with the URLLC service type” d1 in view of d2 in view of d3 discloses claim 4 as set forth above, d1 in view of d2 in view of d3 also discloses service types including eMBB and URLLC (see d1 para. 0124, 0134, 0177); d2 disclose open loop power control that is service dependent wherein the services include eMBB and URLLC (see d2 para. 0092-0093, 0075, 0084).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details wherein the first open-loop power level is associated with the eMBB service type, the second open-loop power level is a base open-loop power level associated with the URLLC service type, and the third open-loop power level is a boosted open-loop power level associated with the URLLC service type as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 6, as to the limitation “The method of claim 5, wherein the second open-loop power level is higher than the first open-loop power level, and the third open-loop power level is higher than the second open-loop power level” d1 in view of d2 in view of d3 discloses claim 5 as set forth above, d1 in view of d2 in view of d3 also discloses configuring open loop power levels including configurations wherein one level is higher that another (see d1 para. 0151, 0167; d2 para. 0057, 0085, 0099). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details wherein the second open-loop power level is higher than the first open-loop power level, and the third open-loop power level is higher than the second open-loop power level as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 7, as to the limitation “The method of claim 6, wherein the selecting of one of the first, second, or third open-loop power levels comprises: determining that the first uplink transmission is associated with the URLLC service type; determining whether the first uplink transmission is scheduled to overlap with uplink transmissions from other wireless devices on the first wireless channel; and selecting the second open-loop power level or the third open-loop power level based on whether the first uplink transmission is scheduled to overlap with uplink transmissions from other wireless devices” d1 in view of d2 in view of d3 discloses claim 6 as set forth above, d1 in view of d2 in view of d3 in view of d4 also discloses open loop power configuration with a condition of overlap and non-overlap (see d1 para. 0140, 0156). 
Regarding claim 8, as to the limitation “The method of claim 7, wherein the second open-loop power level is selected responsive to determining that no uplink transmissions by other wireless devices are scheduled to overlap with the first uplink transmission” d1 in view of d2 in view of d3 in view of d4 discloses claim 7 as set forth above, d1 in view of d2 in view of d3 in view of d4 also discloses open loop power configuration with a condition of overlap and non-overlap (see d1 para. 0140, 0156). 
Regarding claim 9, as to the limitation “The method of claim 7, wherein the third open-loop power level is selected responsive to determining that a second uplink transmission by a second wireless device is scheduled to overlap with the first uplink transmission” d1 in view of d2 in view of d3 in view of d4 discloses claim 7 as set forth above, d1 in view of d2 in view of d3 in view of d4 also discloses open loop power configuration with a condition of overlap and non-overlap (see d1 para. 0140, 0156). 
Regarding claim 10, as to the limitation “The method of claim 8, wherein the second uplink transmission is associated with the eMBB service type” d1 in view of d2 in view of d3 in view of d4 discloses claim 8 as set forth above, d1 in view of d2 in view of d3 in view of d4 also discloses eMBB as a service type (see d1 para. 0124, 0134, 0177; see also d2 para. 0075, 0084).
Regarding claim 15, as to the limitation “A wireless communication device comprising: one or more processors; and a memory coupled to the one or more processors and including instructions that, when executed by the one or more processors, cause the wireless communication device to:”d1 discloses a system (see d1 Fig. 1) including at base station (i.e. wireless communication device) (see d1 Fig. 1 element 104) and UE (i.e. wireless device) (see d1 Fig. 1 element 102) wherein the base station comprises at least: processor(s) (see d1 Fig. 3 element 302), memory (d1 Fig. 3 element 304) (see para. 0061) wherein the memory includes instructions that, when executed by the one or more processors (see d1 para. 0032-0033), cause the wireless communication device to perform the steps of methods (see d1 Figs. 10-11); wherein the UE comprises at least: processor(s) (see d1 Fig. 2 element 202), memory (d1 Fig. 2 element 204) (see para. 0052-0054) wherein the memory includes instructions that, when executed by the one or more processors (see d1 para. 0032-0033), cause the base station and UE  to perform the steps of methods (see d1 Figs. 10-11);
As to the limitations “transmit, to a first wireless device, scheduling information indicating first, second, and third open-loop power levels associated with uplink transmissions on a first wireless channel; select one of the first, second, or third open-loop power levels to be used for a first uplink transmission by the first wireless device based at least in part on a type of service associated with the first uplink transmission; transmit, to the first wireless device, open-loop power control information indicating the selected open-loop power level; and receive the first uplink transmission on the first wireless channel based on the selected open-loop power level” d1 discloses transmission power control (see d1 para. 0005) including a base station (i.e. wireless communication device) (see d1 Fig. 1 elements 104) transmitting to a UE (i.e. a first wireless device) (see d1 Fig. 1 element 102) scheduling information (see d1 para. 0049) wherein the scheduling information is indicative of a first, second and third transmission power (see d1 para. 0140-0141). However, d1 does not appear to explicitly disclose “selecting one of the first, second, or third open-loop power levels to be used for a first uplink transmission by the first wireless device based at least in part on a type of service associated with the first uplink transmission; transmitting, to the first wireless device, open-loop power control information indicating the selected open-loop power level; and receiving the first uplink transmission on the first wireless channel based on the selected open-loop power level” however the disclosure of d1 noted above is relevant to the limitation including boosting of power (see d1 para. 0149, 0177), in order to provide explicit disclosure, attention is directed to d2 which, in a similar field of endeavor of communication (see d2 para. 0001), teaches open loop power control (see d1 para. 0001) based on a traffic type of a terminal device (see d2 para. 0011-0013); d2 further discloses determining based on a traffic type, wherein the traffic type includes at least as first and a second type a power control configuration and transmits to the UE a power control parameter (see d1 para. 0089-0092); d2 also discloses performing uplink transmission based on the configured power control and reception by the network of said transmission (see d2 para. 0093). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details selecting one of the first, second, or third open-loop power levels to be used for a first uplink transmission by the first wireless device based at least in part on a type of service associated with the first uplink transmission; transmitting, to the first wireless device, open-loop power control information indicating the selected open-loop power level; and receiving the first uplink transmission on the first wireless channel based on the selected open-loop power level as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least:  providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
As to the limitations “wherein the scheduling information is transmitted in one or more of a radio resource control (RRC) message carrying a pO-AphaSets parameter and a PO-PUSCH-Set parameter or a downlink control information (DCI) message including an open loop power control field” d1 in view of d2 discloses the limitations noted above. However, d1 in view of d2 does not appear to explicitly disclose “wherein the scheduling information is transmitted in one or more of a radio resource control (RRC) message carrying a pO-AphaSets parameter and a PO-PUSCH-Set parameter or a downlink control information (DCI) message including an open loop power control field” however the disclosure of d1 and d2 noted above is relevant to the limitation including boosting of power (see d1 para. 0149, 0177), in order to provide explicit disclosure, attention is directed to d3 which, in a similar field of endeavor of communication (see d3 para. 0001), teaches wherein the scheduling information is transmitted in one or more of a radio resource control (RRC) message carrying a pO-AphaSets parameter and a PO-PUSCH-Set parameter or a downlink control information (DCI) message including an open loop power control field (see d3 para. 0050-0058). In order to provide the Applicant with the greatest amount of information regarding the limitation, the Examiner also notes that the alternative of a downlink control information (DCI) message including an open loop power control field is also known in the art (see US-20200305183 para. 0217), however since the limitation is only included in the alternative it is not required to be addressed since the broadest reasonable interpretation taken by the Examiner is to address the other alternative of wherein the scheduling information is transmitted in one or more of a radio resource control (RRC) message carrying a pO-AphaSets parameter and a PO-PUSCH-Set parameter.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of wherein the scheduling information is transmitted in one or more of a radio resource control (RRC) message carrying a pO-AphaSets parameter and a PO-PUSCH-Set parameter or a downlink control information (DCI) message including an open loop power control field as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 with d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least:  to better define the circumstances in which prior information can be used to accelerate the determination of a new value for the power adjustment level (see d3 para. 0005);  as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 in view of d2  to yield the predictable result of better defining the circumstances in which prior information can be used to accelerate the determination of a new value for the power adjustment level with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2in view of d3 is considered as a whole and not individually.
D1, d2 and d3 fail to disclose that limitation “wherein the selected open-loop power level is indicated by a combination of bits in the open loop power control field” attention is directed to d4 which discloses a selected open-loop power level  indicated by a combination of bits in the open loop power control field (see d4 para. 0027-0030), was known before the time of filing. 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of selected open-loop power level is indicated by a combination of bits in the open loop power control field as taught by d4.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2, d3 with d4 to at least achieve any one of the plurality of desired results found throughout d3 including at least:  to provide transmission reliability of high-priority services by dynamically increasing transmission power use to transmit the high-priority services (see d4 para. 0027);  as is suggested by d4.  43 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d4 to the implementation of d1 in view of d2 in view of d3 in view of d4  to yield the predictable result of provide transmission reliability of high-priority services by dynamically increasing transmission power use to transmit the high-priority services with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d4 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 in view of d4 is considered as a whole and not individually.
Regarding claim 16, as to the limitation “The wireless communication device of claim 15, wherein the selected open-loop power level represents a power of the first uplink transmission to be received by the wireless communication device” d1 in view of d2 in view of d3 in view of d4 discloses claim 15 as set forth above, d1 in view of d2 in view of d3 in view of d4 also discloses open-loop power level represents a power of the first uplink transmission to be received by the wireless communication device (see d1 para. 0077, 0088, 0140-0141). 
Regarding claim 17, as to the limitation “The wireless communication device of claim 15, wherein the first wireless channel comprises a physical uplink shared channel (PUSCH)” d1 in view of d2 in view of d3 in view of d4 discloses claim 15 as set forth above, d1 in view of d2 in view of d3 in view of d4 also discloses PUSCH as a wireless channel for power control (see d1 para. 0119, 0124; see also d2 para. 0093-0094). 
Regarding claim 18, as to the limitation “The wireless communication device of claim 15, wherein the first uplink transmission is associated with a type of service, and wherein the type of service comprises an enhanced mobile broadband (eMBB) service type or an ultra- reliable low-latency communication (URLLC) service type” d1 in view of d2 in view of d3 in view of d4 discloses claim 15 as set forth above, d1 in view of d2 in view of d3 in view of d4 also discloses service types including eMBB and URLLC (see d1 para. 0124, 0134, 0177); d2 disclose open loop power control that is service dependent wherein the services include eMBB and URLLC (see d2 para. 0092-0093, 0075, 0084).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details wherein the type of service comprises an enhanced mobile broadband (eMBB) service type or an ultra-reliable low-latency communication (URLLC) service type as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 in view of d4 is considered as a whole and not individually.
Regarding claim 19, as to the limitation “The wireless communication device of claim 18, wherein the first open- loop power level is associated with the eMBB service type, the second open-loop power level is a base open-loop power level associated with the URLLC service type, and the third open-loop power level is a boosted open-loop power level associated with the URLLC service type” d1 in view of d2 in view of d3 in view of d4 discloses claim 18 as set forth above, d1 in view of d2 in view of d3 in view of d4 also discloses service types including eMBB and URLLC (see d1 para. 0124, 0134, 0177); d2 disclose open loop power control that is service dependent wherein the services include eMBB and URLLC (see d2 para. 0092-0093, 0075, 0084).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details wherein the first open-loop power level is associated with the eMBB service type, the second open-loop power level is a base open-loop power level associated with the URLLC service type, and the third open-loop power level is a boosted open-loop power level associated with the URLLC service type as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 in view of d4 is considered as a whole and not individually.
Regarding claim 20, as to the limitation “The wireless communication device of claim 19, wherein the second open-loop power level is higher than the first open-loop power level, and the third open- loop power level is higher than the second open-loop power level” d1 in view of d2 in view of d3 in view of d4 discloses claim 19 as set forth above, d1 in view of d2 in view of d3 in view of d4 also discloses configuring open loop power levels including configurations wherein one level is higher that another (see d1 para. 0151, 0167; d2 para. 0057, 0085, 0099). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details wherein the second open-loop power level is higher than the first open-loop power level, and the third open-loop power level is higher than the second open-loop power level as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 in view of d4 is considered as a whole and not individually.
Regarding claim 21, as to the limitation “The wireless communication device of claim 20, wherein execution of the instructions for selecting one of the first, second, or third open-loop power levels causes the wireless communication device to: determine that the first uplink transmission is associated with the URLLC service type; determine whether the first uplink transmission is scheduled to overlap with uplink transmissions from other wireless devices on the first wireless channel; and select the second open-loop power level or the third open-loop power level based on whether the first uplink transmission is scheduled to overlap with uplink transmissions from other wireless devices” d1 in view of d2 in view of d3 in view of d4 discloses claim 20 as set forth above, d1 in view of d2 in view of d3 in view of d4 also discloses open loop power configuration with a condition of overlap and non-overlap (see d1 para. 0140, 0156). 
Regarding claim 22, as to the limitation “The wireless communication device of claim 21, wherein the second open-loop power level is selected responsive to determining that no uplink transmissions by other wireless devices are scheduled to overlap with the first uplink transmission” d1 in view of d2 in view of d3 in view of d4 discloses claim 21 as set forth above, d1 in view of d2 in view of d3 in view of d4 also discloses open loop power configuration with a condition of overlap and non-overlap (see d1 para. 0140, 0156). 
Regarding claim 23, as to the limitation “The wireless communication device of claim 21, wherein the third open- loop power level is selected responsive to determining that a second uplink transmission by a second wireless device is scheduled to overlap with the first uplink transmission” d1 in view of d2 in view of d3 in view of d4 discloses claim 21 as set forth above, d1 in view of d2 in view of d3 in view of d4 also discloses open loop power configuration with a condition of overlap and non-overlap (see d1 para. 0140, 0156). 
Regarding claim 24, as to the limitation “The wireless communication device of claim 23, wherein the second uplink transmission is associated with the eMBB service type” d1 in view of d2 in view of d3 in view of d4 discloses claim 23 as set forth above, d1 in view of d2 in view of d3 in view of d4 also discloses eMBB as a service type (see d1 para. 0124, 0134, 0177; see also d2 para. 0075, 0084).
Regarding claim 29, as to the limitation “A method of wireless communication performed by a wireless communication device, comprising:”d1 discloses a system (see d1 Fig. 1) including at base station (i.e. wireless communication device) (see d1 Fig. 1 element 104) and UE (i.e. wireless device) (see d1 Fig. 1 element 102) wherein the base station comprises at least: processor(s) (see d1 Fig. 3 element 302), memory (d1 Fig. 3 element 304) (see para. 0061) wherein the memory includes instructions that, when executed by the one or more processors (see d1 para. 0032-0033), cause the wireless communication device to perform the steps of methods (see d1 Figs. 10-11); wherein the UE comprises at least: processor(s) (see d1 Fig. 2 element 202), memory (d1 Fig. 2 element 204) (see para. 0052-0054) wherein the memory includes instructions that, when executed by the one or more processors (see d1 para. 0032-0033), cause the base station and UE  to perform the steps of methods (see d1 Figs. 10-11);
As to the limitations “receiving scheduling information indicating first, second, and third open-loop power levels associated with uplink transmissions on a first wireless channel; receiving open loop power control information indicating one of the first, second, or third open-loop power levels; determining a transmit power for a first uplink transmission based at least in part on the indicated open-loop power level; and performing the first uplink transmission, on the first wireless channel, at the determined transmit power” d1 discloses transmission power control (see d1 para. 0005) including a base station (i.e. wireless communication device) (see d1 Fig. 1 elements 104) transmitting to a UE (i.e. a first wireless device) (see d1 Fig. 1 element 102) scheduling information (see d1 para. 0049) wherein the scheduling information is indicative of a first, second and third transmission power (see d1 para. 0140-0141). However, d1 does not appear to explicitly disclose “determining a transmit power for a first uplink transmission based at least in part on the indicated open-loop power level; and performing the first uplink transmission, on the first wireless channel, at the determined transmit power” however the disclosure of d1 noted above is relevant to the limitation including boosting of power (see d1 para. 0149, 0177), in order to provide explicit disclosure, attention is directed to d2 which, in a similar field of endeavor of communication (see d2 para. 0001), teaches open loop power control (see d1 para. 0001) based on a traffic type of a terminal device (see d2 para. 0011-0013); d2 further discloses determining based on a traffic type, wherein the traffic type includes at least as first and a second type a power control configuration and transmits to the UE a power control parameter (see d1 para. 0089-0092); d2 also discloses performing uplink transmission based on the configured power control and reception by the network of said transmission (see d2 para. 0093). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details selecting one of the first, second, or third open-loop power levels to be used for a first uplink transmission by the first wireless device based at least in part on a type of service associated with the first uplink transmission; transmitting, to the first wireless device, open-loop power control information indicating the selected open-loop power level; and receiving the first uplink transmission on the first wireless channel based on the selected open-loop power level as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least:  providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
As to the limitations “wherein the scheduling information is transmitted in one or more of a radio resource control (RRC) message carrying a pO-AphaSets parameter and a PO-PUSCH-Set parameter or a downlink control information (DCI) message including an open loop power control field” d1 in view of d2 discloses the limitations noted above. However, d1 in view of d2 does not appear to explicitly disclose “wherein the scheduling information is transmitted in one or more of a radio resource control (RRC) message carrying a pO-AphaSets parameter and a PO-PUSCH-Set parameter or a downlink control information (DCI) message including an open loop power control field” however the disclosure of d1 and d2 noted above is relevant to the limitation including boosting of power (see d1 para. 0149, 0177), in order to provide explicit disclosure, attention is directed to d3 which, in a similar field of endeavor of communication (see d3 para. 0001), teaches wherein the scheduling information is transmitted in one or more of a radio resource control (RRC) message carrying a pO-AphaSets parameter and a PO-PUSCH-Set parameter or a downlink control information (DCI) message including an open loop power control field (see d3 para. 0050-0058). In order to provide the Applicant with the greatest amount of information regarding the limitation, the Examiner also notes that the alternative of a downlink control information (DCI) message including an open loop power control field is also known in the art (see US-20200305183 para. 0217), however since the limitation is only included in the alternative it is not required to be addressed since the broadest reasonable interpretation taken by the Examiner is to address the other alternative of wherein the scheduling information is transmitted in one or more of a radio resource control (RRC) message carrying a pO-AphaSets parameter and a PO-PUSCH-Set parameter.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of wherein the scheduling information is transmitted in one or more of a radio resource control (RRC) message carrying a pO-AphaSets parameter and a PO-PUSCH-Set parameter or a downlink control information (DCI) message including an open loop power control field as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 with d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least:  to better define the circumstances in which prior information can be used to accelerate the determination of a new value for the power adjustment level (see d3 para. 0005);  as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 in view of d2  to yield the predictable result of better defining the circumstances in which prior information can be used to accelerate the determination of a new value for the power adjustment level with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2in view of d3 is considered as a whole and not individually.
D1, d2 and d3 fail to disclose that limitation “wherein the selected open-loop power level is indicated by a combination of bits in the open loop power control field” attention is directed to d4 which discloses a selected open-loop power level  indicated by a combination of bits in the open loop power control field (see d4 para. 0027-0030), was known before the time of filing. 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of selected open-loop power level is indicated by a combination of bits in the open loop power control field as taught by d4.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2, d3 with d4 to at least achieve any one of the plurality of desired results found throughout d3 including at least:  to provide transmission reliability of high-priority services by dynamically increasing transmission power use to transmit the high-priority services (see d4 para. 0027);  as is suggested by d4.  43 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d4 to the implementation of d1 in view of d2 in view of d3  to yield the predictable result of provide transmission reliability of high-priority services by dynamically increasing transmission power use to transmit the high-priority services with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d4 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 in view of d4 is considered as a whole and not individually.
Regarding claim 30, as to the limitation “The method of claim 29, wherein the first wireless channel comprises a physical uplink shared channel (PUSCH)” d1 in view of d2 in view of d3 in view of d4 discloses claim 29 as set forth above, d1 in view of d2 in view of d3 in view of d4 also discloses PUSCH as a wireless channel for power control (see d1 para. 0119, 0124; see also d2 para. 0093-0094). 
Regarding claim 31, as to the limitation “The method of claim 29, wherein the first open-loop power level is associated with an enhanced mobile broadband (eMBB) service type, the second open- loop power level is a base open-loop power level associated with an ultra-reliable low latency communication (URLLC) service type, and the third open-loop power level is a boosted open-loop power level associated with the URLLC service type” d1 in view of d2 in view of d3 in view of d4 discloses claim 29 as set forth above, d1 in view of d2 in view of d3 in view of d4 also discloses service types including eMBB and URLLC (see d1 para. 0124, 0134, 0177); d2 disclose open loop power control that is service dependent wherein the services include eMBB and URLLC (see d2 para. 0092-0093, 0075, 0084).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details wherein the type of service comprises an enhanced mobile broadband (eMBB) service type or an ultra-reliable low-latency communication (URLLC) service type as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 in view of d4 is considered as a whole and not individually.
Regarding claim 32, as to the limitation “The method of claim 31, wherein the second open-loop power level is higher than the first open-loop power level, and the third open-loop power level is higher than the second open-loop power level” d1 in view of d2 in view of d3 in view of d4 discloses claim 31 as set forth above, d1 in view of d2 in view of d3 in view of d4 also discloses configuring open loop power levels including configurations wherein one level is higher that another (see d1 para. 0151, 0167; d2 para. 0057, 0085, 0099). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details wherein the second open-loop power level is higher than the first open-loop power level, and the third open-loop power level is higher than the second open-loop power level as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 in view of d4 is considered as a whole and not individually.
Regarding claim 37, as to the limitation “A wireless communication device comprising: one or more processors; and a memory coupled to the one or more processors and including instructions that, when executed by the one or more processors, cause the wireless communication device to:”d1 discloses a system (see d1 Fig. 1) including at base station (i.e. wireless communication device) (see d1 Fig. 1 element 104) and UE (i.e. wireless device) (see d1 Fig. 1 element 102) wherein the base station comprises at least: processor(s) (see d1 Fig. 3 element 302), memory (d1 Fig. 3 element 304) (see para. 0061) wherein the memory includes instructions that, when executed by the one or more processors (see d1 para. 0032-0033), cause the wireless communication device to perform the steps of methods (see d1 Figs. 10-11); wherein the UE comprises at least: processor(s) (see d1 Fig. 2 element 202), memory (d1 Fig. 2 element 204) (see para. 0052-0054) wherein the memory includes instructions that, when executed by the one or more processors (see d1 para. 0032-0033), cause the base station and UE  to perform the steps of methods (see d1 Figs. 10-11);
As to the limitations “receive scheduling information indicating first, second, and third open- loop power levels associated with uplink transmissions on a first wireless channel; receive open loop power control information indicating one of the first, second, or third open-loop power levels; determine a transmit power for a first uplink transmission based at least in part on the indicated open-loop power level; and perform the first uplink transmission, on the first wireless channel, at the determined transmit power” d1 discloses transmission power control (see d1 para. 0005) including a base station (i.e. wireless communication device) (see d1 Fig. 1 elements 104) transmitting to a UE (i.e. a first wireless device) (see d1 Fig. 1 element 102) scheduling information (see d1 para. 0049) wherein the scheduling information is indicative of a first, second and third transmission power (see d1 para. 0140-0141). However, d1 does not appear to explicitly disclose “determining a transmit power for a first uplink transmission based at least in part on the indicated open-loop power level; and performing the first uplink transmission, on the first wireless channel, at the determined transmit power” however the disclosure of d1 noted above is relevant to the limitation including boosting of power (see d1 para. 0149, 0177), in order to provide explicit disclosure, attention is directed to d2 which, in a similar field of endeavor of communication (see d2 para. 0001), teaches open loop power control (see d1 para. 0001) based on a traffic type of a terminal device (see d2 para. 0011-0013); d2 further discloses determining based on a traffic type, wherein the traffic type includes at least as first and a second type a power control configuration and transmits to the UE a power control parameter (see d1 para. 0089-0092); d2 also discloses performing uplink transmission based on the configured power control and reception by the network of said transmission (see d2 para. 0093). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details selecting one of the first, second, or third open-loop power levels to be used for a first uplink transmission by the first wireless device based at least in part on a type of service associated with the first uplink transmission; transmitting, to the first wireless device, open-loop power control information indicating the selected open-loop power level; and receiving the first uplink transmission on the first wireless channel based on the selected open-loop power level as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least:  providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
As to the limitations “wherein the scheduling information is transmitted in one or more of a radio resource control (RRC) message carrying a pO-AphaSets parameter and a PO-PUSCH-Set parameter or a downlink control information (DCI) message including an open loop power control field” d1 in view of d2 discloses the limitations noted above. However, d1 in view of d2 does not appear to explicitly disclose “wherein the scheduling information is transmitted in one or more of a radio resource control (RRC) message carrying a pO-AphaSets parameter and a PO-PUSCH-Set parameter or a downlink control information (DCI) message including an open loop power control field” however the disclosure of d1 and d2 noted above is relevant to the limitation including boosting of power (see d1 para. 0149, 0177), in order to provide explicit disclosure, attention is directed to d3 which, in a similar field of endeavor of communication (see d3 para. 0001), teaches wherein the scheduling information is transmitted in one or more of a radio resource control (RRC) message carrying a pO-AphaSets parameter and a PO-PUSCH-Set parameter or a downlink control information (DCI) message including an open loop power control field (see d3 para. 0050-0058). In order to provide the Applicant with the greatest amount of information regarding the limitation, the Examiner also notes that the alternative of a downlink control information (DCI) message including an open loop power control field is also known in the art (see US-20200305183 para. 0217), however since the limitation is only included in the alternative it is not required to be addressed since the broadest reasonable interpretation taken by the Examiner is to address the other alternative of wherein the scheduling information is transmitted in one or more of a radio resource control (RRC) message carrying a pO-AphaSets parameter and a PO-PUSCH-Set parameter.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of wherein the scheduling information is transmitted in one or more of a radio resource control (RRC) message carrying a pO-AphaSets parameter and a PO-PUSCH-Set parameter or a downlink control information (DCI) message including an open loop power control field as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 with d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least:  to better define the circumstances in which prior information can be used to accelerate the determination of a new value for the power adjustment level (see d3 para. 0005);  as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 in view of d2  to yield the predictable result of better defining the circumstances in which prior information can be used to accelerate the determination of a new value for the power adjustment level with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2in view of d3 is considered as a whole and not individually.
D1, d2 and d3 fail to disclose that limitation “wherein the selected open-loop power level is indicated by a combination of bits in the open loop power control field” attention is directed to d4 which discloses a selected open-loop power level  indicated by a combination of bits in the open loop power control field (see d4 para. 0027-0030), was known before the time of filing. 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of selected open-loop power level is indicated by a combination of bits in the open loop power control field as taught by d4.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2, d3 with d4 to at least achieve any one of the plurality of desired results found throughout d3 including at least:  to provide transmission reliability of high-priority services by dynamically increasing transmission power use to transmit the high-priority services (see d4 para. 0027);  as is suggested by d4.  43 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d4 to the implementation of d1 in view of d2 in view of d3  to yield the predictable result of provide transmission reliability of high-priority services by dynamically increasing transmission power use to transmit the high-priority services with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d4 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 in view of d4 is considered as a whole and not individually.
Regarding claim 38, as to the limitation “The wireless communication device of claim 37, wherein the first wireless channel comprises a physical uplink shared channel (PUSCH)” d1 in view of d2 in view of d3 in view of d4 discloses claim 37 as set forth above, d1 in view of d2 in view of d3 in view of d4 also discloses PUSCH as a wireless channel for power control (see d1 para. 0119, 0124; see also d2 para. 0093-0094). 
Regarding claim 39, as to the limitation “The wireless communication device of claim 37, wherein the first open- loop power level is associated with an enhanced mobile broadband (eMBB) service type, the second open-loop power level is a base open-loop power level associated with an ultra-reliable low latency communication (URLLC) service type, and the third open- loop power level is a boosted open-loop power level associated with the URLLC service type” d1 in view of d2 in view of d3 in view of d4 discloses claim 37 as set forth above, d1 in view of d2 in view of d3 in view of d4 also discloses service types including eMBB and URLLC (see d1 para. 0124, 0134, 0177); d2 disclose open loop power control that is service dependent wherein the services include eMBB and URLLC (see d2 para. 0092-0093, 0075, 0084).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details wherein the type of service comprises an enhanced mobile broadband (eMBB) service type or an ultra-reliable low-latency communication (URLLC) service type as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 in view of d4 is considered as a whole and not individually.
Regarding claim 40, as to the limitation “The wireless communication device of claim 39, wherein the second open-loop power level is higher than the first open-loop power level, and the third open- loop power level is higher than the second open-loop power level” d1 in view of d2 in view of d3 in view of d4 discloses claim 39 as set forth above, d1 in view of d2 in view of d3 in view of d4 also discloses configuring open loop power levels including configurations wherein one level is higher that another (see d1 para. 0151, 0167; d2 para. 0057, 0085, 0099). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details wherein the second open-loop power level is higher than the first open-loop power level, and the third open-loop power level is higher than the second open-loop power level as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of providing a mechanism to meet QoS requirements of different types of services (see d2 para. 0008 and 0093) with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Allowable Subject Matter


Claims 12-14, 26-28, 34-36, 42-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643